Citation Nr: 1129340	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  04-42 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The appellant served on active duty from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas (North Little Rock RO), which declined to reopen the Veteran's claim for entitlement to service connection for PTSD.  In June 2007, the Board reopened the issue and remanded it for additional development.  In June 2008, the Board denied entitlement to service connection for PTSD.  

The Veteran appealed the Board's June 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2008 Memorandum Decision, the Court granted the Board's decision and remanded this appeal for further development consistent with its instructions.

In its Memorandum Decision, the Court noted that the Board did not consider evidence in the record that the Veteran was unable to work due to his psychiatric disorder as a claim for a TDIU rating.  The Veteran's representative indicated that the Board should have referred the Veteran's claim for a TDIU to the Director of Compensation and Pension Services for a determination on a TDIU rating.  However, the Board does not have jurisdiction over the Veteran's TDIU claim at this point in time.  In this regard, the Court recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Veteran has filed a claim for service connection for PTSD.  As this appeal is based upon a service connection claim and not an increased rating claim, the holding in Rice does not apply, and the Board lacks jurisdiction over the issue of entitlement to a TDIU rating.  In addition, the Board notes that a referral to the Director of Compensation and Pension Services for a determination on an extraschedular rating under 38 C.F.R. § 4.16 (b) would be premature as service connection, and therefore a disability rating, has not been established.

As such, the issue of entitlement to a TDIU rating is referred to the RO for appropriate action.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his PTSD claim is based on an incident in 1973 when he was on a ship off the coast of Cambodia and the ship came under small arms fire and on two in-service personal assaults, when he was attacked by drill instructors in June 1970 and again in September 1970.

In its Memorandum Decision, the Court found that the Board failed to comply with a previous Board remand order and to provide an adequate statement of reasons or bases.  Specifically, the Court noted that the VA has an obligation to assist a Veteran to verify alleged stressors.  In this regard, the Board did not discuss the RO's failure to obtain relevant records held by the Marine Corps University Archive.  The Court noted that the Veteran argued that he sought medical attention after both claimed assaults.  The Veteran claimed that, after the assault in June 1970, when he contends that he was hut repeatedly in the abdomen by five drill instructors, the he went to sick bay and was placed on a profile.  In addition, he has claimed that he went to sick bay again after the second assault in September 1970.  While the Board acknowledged that the Veteran's service treatment records did not reflect any treatment for these claimed injuries, it did not discuss the efforts made to verify this stressor by obtaining records from the Marine Corps University Archive.  In addition, the Court pointed out that there was no indication from the records that the RO requested copies of the Tuscaloosa's ship logs or any other records reflecting operations during the specified period, from the National Personnel Records Center (NPRC) or the Naval Historical Center in Washington, D.C.  

Therefore, on remand, records from the Marine Corps University Archive, the NPRC and the Naval Historical Center should be obtained, if available.  

The Court also noted that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended. To establish service connection for PTSD, there needed to be medical evidence diagnosing the disorder in accordance with VA regulation (i.e. DSM-IV), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) (2010)).  See also VBA Training Letter No. 10-05 (July 16, 2010).  In this case, given the change in regulations governing entitlement to service connection for PTSD, the Board finds that the Veteran should be provided with notice of what information and evidence is necessary to substantiate a claim for PTSD under the new regulations.

Finally, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine whether he has a diagnosis of PTSD and, if so, whether it is related to his in-service stressors.  The Board here notes that VA must fully and sympathetically develop a claim to its optimum before reaching the claim on its merits.  Hodge v. West, 155 F.3d 1356, 1362-63 (Fed.Cir.1998); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant's identification of the benefit sought does not require any technical precision); and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider 'the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim').  In this regard, the examiner should also comment on whether the Veteran has any acquired psychiatric disorder which is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a corrective notice, that informs him of the information and evidence necessary to sustain a claim for service connection for PTSD, under the new regulations, 38 C.F.R. 
§ 3.304(f)(3) (2010).  The claims file must include documentation that the AOJ has complied with VA's duties to notify and assist a claimant.

2.  The AOJ should attempt to confirm the Veteran's stressors.  In this regard, the AOJ should request records from the Marine Corps University Archives, showing treatment following personal assaults in June 1970 and September 1970, and the ship deck logs from the USS Tuscaloosa, during his service in 1973, from the NPRC and the Naval Historical Center, Ship Deck Logs Section, in Washington, D.C.  If the claimed stressors are related to a fear of hostile military or terrorist activity, the AOJ should confirm that they are consistent with the places, types, and circumstances of the Veteran's active military service.

3.  The AOJ should make arrangements for the Veteran to be afforded a psychiatric examination, to determine whether he has any current acquired psychiatric disorders, to include PTSD, and, if so, whether any are a result of his in-service stressors or any other incident in service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.

The psychiatric examiner should take a complete history from the Veteran and review the entire claims file, including the Veteran's stressor statements, and render an opinion as to (1) the appropriate diagnoses for the Veteran's psychiatric disorders, (2) if the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria, and his stressor has been verified, whether it is at least as likely as not (50 percent or more probability) that the Veteran has PTSD that is related to his in-service stressor, and (3) for diagnoses other than PTSD, whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed psychiatric disorders began during active service or are etiologically related to the Veteran's period of active duty.

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

4.  After completion of the above, the AOJ should readjudicate the Veteran's claim.  If any determination remains unfavorable to the Veteran, he and his attorney should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

